                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    DOWNTOWN ACTION TO SAVE HOUSING, CASE NO. C18-0138-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    MIDLAND CORPORATE TAX CREDIT XIV,
      et al.,
13
                             Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court sua sponte. In the interests of its own schedule and
18
     judicial economy, The Court hereby VACATES the jury trial currently scheduled for March 4,
19
     2019, and all other pretrial case management deadlines. After ruling on the parties’ cross motions
20
     for summary judgment (Dkt. Nos. 22, 24), and if necessary, the Court will set a pretrial
21
     conference to establish a new trial date and pretrial case management deadlines.
22
            DATED this 24th day of January 2019.
23
                                                           William M. McCool
24
                                                           Clerk of Court
25
                                                           s/Tomas Hernandez
26                                                         Deputy Clerk


     MINUTE ORDER
     C18-0138-JCC
     PAGE - 1
